UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1410


KENNETH A. QUITTMAN,

                Plaintiff - Appellant,

          v.

VILLAGE OF CHEVY CHASE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-03407-RWT)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Quittman, Appellant Pro Se. Kevin Bock Karpinski,
KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth     A.     Quittman       appeals    the       district     court’s

orders denying his motion to remand his action to the state

court and imposing sanctions.               We have reviewed the record and

find    no   reversible       error.       Accordingly,        we    affirm     for   the

reasons stated by the district court.                    Quittman v. Village of

Chevy Chase, No. 8:10-cv-03407-RWT (D. Md. July 25, 2011, Feb.

28, 2013).      We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented      in     the     materials

before   this    court    and    argument      would     not   aid    the    decisional

process.

                                                                                AFFIRMED




                                           2